Case 4:20-cv-00057-SDJ-KPJ Document 20 Filed 05/14/20 Page 1 of 2 PageID #: 81




                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 KESHA SPARKS,                                           §
                                                         §
        Plaintiff,                                       §
                                                         §
 v.                                                      §   Civil Action No. 4:20-cv-00057-SDJ-KPJ
                                                         §
 EQUIFAX INFORMATION SERVICES,                           §
 LLC, CONN CREDIT CORPORATION,                           §
 INC., and UNITED CONSUMER                               §
 FINANCIAL SERVICES COMPANY,                             §
                                                         §
         Defendants.                                     §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

the matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 11, 2020, a report of the Magistrate Judge (the “Report”) (Dkt. 19) was entered, containing

proposed findings of fact and recommendations that the Agreed Motion to Compel Arbitration (the

“Motion”) (Dkt. 18) be granted. In the Motion, Plaintiff and Defendant Conn Credit Corporation,

Inc. (“CCCI”) agree and stipulate that Plaintiff’s claims in this case against CCCI should be moved

to arbitration. See Dkt. 18. The parties jointly requested that the objection period be waived in

order to expedite proceedings. See id.

       Having received the Report of the United States Magistrate Judge, and the objections

period thereto having been waived, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s Report as the findings and

conclusions of the Court.

       Therefore, the Agreed Motion to Compel Arbitration (Dkt. 18) is GRANTED.
Case 4:20-cv-00057-SDJ-KPJ Document 20 Filed 05/14/20 Page 2 of 2 PageID #: 82
   .


        The Court ORDERS the Plaintiff and CCCI to binding arbitration before the American

Arbitration Association pursuant to the parties' agreement.

        It is further ORDERED that, as between Plaintiff and CCCI, all deadlines and

proceedings in this case are STAYED pending resolution of the arbitration. Plaintiff and CCCI

shall provide joint status updates every six months, with the first report due on November 10,

2020.

        So ORDERED and SIGNED this 14th day of May, 2020.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE




                                                2
